

EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (the “Agreement”), dated as of June 29, 2011, is by and
among Radient Pharmaceuticals Corporation, a Delaware corporation (the
“Company”), Iroquois Master Fund Ltd., Cranshire Capital, L.P., Freestone
Advantage Partners, LP, Kingsbrook Opportunities Master Fund LP and Bristol
Investment Fund, Ltd. (collectively, the “Claimants” and each individually, a
“Claimant”).
 
RECITALS
 
A.          The Company and each of the Claimants entered into that certain
Securities Purchase Agreement dated as of January 30, 2011 (the “Securities
Purchase Agreement”).
 
B            Pursuant to the Securities Purchase Agreement, the Company issued
to the Claimants (i) Convertible Notes due December 1, 2011, in the aggregate
original principal amount of $8,437,500, which were convertible into shares of
Common Stock (as defined below) pursuant to the terms thereof (collectively, the
“January Notes”), and (ii) two series of warrants to initially purchase up to
21,093,750 shares of Common Stock in the aggregate (collectively, the “January
Warrants”). “January Transaction Documents” means the Transaction Documents (as
defined in the Securities Purchase Agreement).


C.           The Claimants brought an action in the Supreme Court of the State
of New York, New York County (the “Court”), Index No. 651665/11 (the “Action”),
alleging that the Company breached various provisions of the January Notes.


D.           The Company and each of the Claimants desire to settle all disputes
between them in accordance with the terms of this Agreement.
 
E.           In exchange for the Claimant Claims (as defined below), the Company
has authorized the issuance of:


(i)           670,100 shares of the Company’s preferred stock designated as
“Series A Convertible Preferred Stock” (the “Series A Preferred Stock”), which
Series A Preferred Stock shall, in accordance with its terms, (w) be convertible
into shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), (as converted, collectively, the “Preferred Conversion
Shares”), (x) have a par value of $0.001 per share, (y) have a stated or
liquidation value of $10.00 per share, or $6,701,000 as to all shares of Series
A Preferred Stock, and (z) contain such other rights, preferences and
limitations as are set forth on the Certificate of Designations attached hereto
as Exhibit A (the “Certificate of Designations”);


(ii)           convertible notes in the aggregate original principal amount of
$4,950,000, in the form attached hereto as Exhibit B (each a “Note” and
collectively, the “Notes”), which Notes shall be convertible into shares of
Common Stock (as converted, collectively, the “Note Conversion Shares”), in
accordance with the terms of the Notes; and

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           warrants to acquire shares of Common Stock, in the form attached
hereto as Exhibit C (each a “Warrant” and collectively, the “Warrants”) (as
exercised, collectively, the “Warrant Shares”), in accordance with the terms of
the Warrants.


F.           The Preferred Conversion Shares and the Note Conversion Shares are
collectively referred to herein as the “Conversion Shares.” The Series A
Preferred Stock, the Notes, the Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities.”
 
G.           The exchange of the Claimant Claims for the Series A Preferred
Stock, the Notes and the Warrants will be made in reliance upon the exemption
from registration provided by Section 3(a)(10) of the Securities Act of 1933, as
amended (the “1933 Act”).
 
AGREEMENTS
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Claimant and the
Company hereby agree as follows:
 
1.           Court Order; Closing.
 
(a)           Court Order. Upon the execution and delivery of this Agreement,
the parties will cause their respective counsel to file a joint application with
the Court seeking the Court’s approval of the fairness to the Claimants of the
issuance of the Series A Preferred Stock, the Notes and the Warrants, the terms
of this Agreement and the transactions contemplated hereunder and under the
other Transaction Documents and the issuance of the Series A Preferred Stock,
the Notes and the Warrants pursuant to the exemption from registration provided
by Section 3(a)(10) of the 1933 Act (such order is referred to herein as the
“Court Order”).
 
(b)           Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Greenberg Traurig,
LLP, 200 Park Avenue, New York, New York 10166, at 9:00 a.m. local time on the
first (1st) Business Day immediately following the day on which the Court Order
is entered on the docket of the Court, or such other date and time as the
Claimants and the Company may mutually determine (the “Closing Date”). The
deliveries actually delivered under Section 1(c) and Section 1(d) at the Closing
shall be deemed delivered simultaneously.
 
(c)           Company’s Deliveries at the Closing. Subject to each Claimant’s
compliance with Section 1(d), at the Closing the Company shall:
 
(i)           file the Certificate of Designations with the Secretary of State
of the State of Delaware;
 
(ii)           deliver to each Claimant a stock certificate representing the
number of shares of Series A Preferred Stock as is set forth opposite such
Claimant’s name in column (3) on the Schedule of Claimants attached hereto, duly
executed on behalf of the Company and registered in the name of such Claimant or
its designee;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)           deliver to each Claimant a Note in the original principal amount
as is set forth opposite such Claimant’s name in column (4) on the Schedule of
Claimants attached hereto, duly executed on behalf of the Company and registered
in the name of such Claimant or its designee;
 
(iv)           deliver to each Claimant a Warrant to initially acquire up to the
aggregate number of Warrant Shares as is set forth opposite such Claimant’s name
in column (5) on the Schedule of Claimants attached hereto, duly executed on
behalf of the Company and registered in the name of such Claimant or its
designee; and
 
(v)           deliver the other documents, instruments and certificates set
forth in Section 7.
 
(d)           Claimants’ Deliveries at the Closing. Subject to the Company’s
compliance with Section 1(c), at the Closing the Claimants shall cause to be
delivered to the Company a Stipulation of Discontinuance, in the form attached
hereto as Exhibit D (the “Stipulation”), executed by Greenberg Traurig, LLP,
pursuant to which the Claimants voluntarily dismiss the Action with prejudice.
 
2.           No Legends; Stop Transfer Instructions. Except for the legends
expressly required by the Certificate of Designations, neither the shares of
Series A Preferred Stock, nor the Notes, nor the Warrants nor any certificates
evidencing any Conversion Shares or Warrant Shares shall bear any restrictive or
other legends. The Company shall not, and the Company shall cause all other
Persons (as defined in the Notes) to not, issue any stop-transfer order,
instruction or other restriction with respect to any of the shares of Series A
Preferred Stock, any of the Notes, any of the Warrants or any of the Conversion
Shares or Warrant Shares.
 
3.           Company Release. The Company, on its own behalf and on behalf of
its Subsidiaries and its and their respective officers, directors, affiliates,
investors and other related Persons (the Company and all of the foregoing
Persons are referred to herein as (“Company Releasors”), hereby irrevocably,
fully and unconditionally releases and forever discharges each Claimant and each
of such Claimant’s present and former directors, officers, shareholders,
members, managers, investment managers, investment advisers, partners,
employees, agents, advisors and representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls
each Claimant within the meaning of the 1933 Act or the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and each of the present and former
directors, officers, shareholders, members, managers, investment managers,
investment advisers, partners, employees, agents, advisors and representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons and each of their direct and indirect related Persons (each
Claimant and all such other Persons referred to above are referred to herein
collectively as the “Claimant Releasees”) from all claims, actions, obligations,
causes of action, suits, losses, omissions, damages, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), expenses and
liabilities, of every name and nature, whether known or unknown, absolute or
contingent, suspected or unsuspected, matured or unmatured, both at law and in
equity, (collectively, the “Claims”) which any Company Releasor may now own,
hold, have or claim to have against any of the Claimant Releasees for, upon, or
by reason of any nature, cause, action or inaction or thing whatsoever which
arises from the beginning of the world to the date and time of this Agreement
relating to the Company and its Subsidiaries (collectively, the “Company
Claims”). The Company, on behalf of itself and its successors, assigns and other
legal representatives and all of the other Company Releasors, covenants that it
will not (and that it will cause all other Persons who may seek to claim as, by,
through or in relation to any of the Company Releasors or the matters released
by the Company Releasors in this Agreement not to) sue any of the Claimant
Releasees on the basis of or related to or in connection with any Company Claim
herein released and discharged, as provided in this paragraph. Notwithstanding
the foregoing, nothing contained in this paragraph shall release or relieve any
obligations of any Claimant under this Agreement or under any other Transaction
Document to which it is a party.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Claimant Release. Each Claimant, on its own behalf and on behalf of
its officers and directors (or managers (as applicable), (such Claimant and all
of the foregoing Persons are referred to herein as (“Claimant Releasors”),
hereby irrevocably, fully and unconditionally releases and forever discharges
the Company and the Persons set forth on Schedule 1 attached hereto (the Company
and the Persons set forth on Schedule 1 attached hereto are referred to herein
collectively as the “Company Releasees”) from all Claims which such Claimant
Releasors may now own, hold, have or claim to have against any of the Company
Releasees for, upon, or by reason of any nature, cause, action or inaction or
thing whatsoever which arises from the beginning of the world to the date and
time of this Agreement relating to the Company and its Subsidiaries
(collectively, the “Claimant Claims”). Each Claimant on behalf of itself and its
successors, assigns and other legal representatives and its other Claimant
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to such Claimant’s Claimant
Releasors or the matters released by such in this Agreement not to) sue any of
the Company Releasees on the basis of or related to or in connection with any of
such Claimant’s Claimant Claims herein released and discharged, as provided in
this paragraph. Notwithstanding the foregoing, nothing contained in this
paragraph shall release or relieve any obligations of the Company under this
Agreement or any of the other Transaction Documents.
 
5.           Company Representations and Warranties. The Company represents and
warrants to each of the Claimants that:
 
(a)           Organization. The Company is duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is formed,
and has the requisite power and authority to own its properties and to carry on
its business as now being conducted and as presently proposed to be conducted.
Each Subsidiary is duly organized and validly existing and in good standing
under the laws of the jurisdiction in which it is formed, and has the requisite
power and authority to own its properties and to carry on its business as now
being conducted and as presently proposed to be conducted. The Company has no
Subsidiaries other than as set forth on Schedule 5(a) attached hereto.
“Subsidiaries” means any Person in which the Company, directly or indirectly,
(I) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (II) controls or operates any part of the business,
operations or administration of such Person, and each of the foregoing, is
individually referred to herein as a “Subsidiary.”
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents (as defined below) and to
issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the shares of
Series A Preferred Stock and the reservation for issuance and issuance of the
Preferred Conversion Shares issuable upon conversion of the shares of Series A
Preferred Stock, the issuance of the Notes and the reservation for issuance and
issuance of the Note Conversion Shares issuable upon conversion of the Note and
the issuance of the Warrants and the reservation for issuance and issuance of
the Warrant Shares issuable upon exercise of the Warrants) have been duly
authorized by the Company’s board of directors, and, except for the filing of
the Certificate of Designations and Stockholder Approval (as defined below), no
further filing, consent or authorization is required by the Company, its
Subsidiaries, their respective boards of directors or their stockholders or
other governing body. This Agreement has been, and the other Transaction
Documents will be prior to the consummation of the transactions contemplated
hereby, duly executed and delivered by the Company, and each constitutes the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, this Agreement, the Notes, the Certificate of Designations, the
Warrants, the Confessions of Judgment (as defined below), the Irrevocable
Transfer Agent Instructions (as defined below) and each of the other agreements
and instruments entered into or delivered by any of the parties hereto in
connection with the transactions contemplated hereby and thereby, as may be
amended from time to time.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Issuance of Securities. The issuance of the shares of Series A
Preferred Stock, the Notes and the Warrants is duly authorized, and upon
issuance in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof. As of the date hereof, the Company shall have reserved from its
duly authorized capital stock (i) 21,293,046 shares of Common Stock for issuance
upon conversion of the shares of Series A Preferred Stock and (ii) 15,729,082
shares of Common Stock for issuance upon conversion of the Notes. Simultaneously
with the receipt of Stockholder Approval, the Company shall have reserved from
its duly authorized capital stock not less than 130% of the sum of (i) the
maximum number of Preferred Conversion Shares issuable upon conversion of the
shares of Series A Preferred Stock (assuming for purposes hereof that the shares
of Series A Preferred Stock are convertible at the initial Conversion Price (as
defined in the Certificate of Designations) and without taking into account any
limitations on the conversion of the shares of Series A Preferred Stock set
forth in the Certificate of Designations), (ii) the maximum number of Note
Conversion Shares issuable upon conversion of the Notes (without taking into
account any limitations on conversion of the Notes set forth therein) and (iii)
the maximum number of Warrant Shares issuable upon exercise of the Warrants
(without taking into account any limitations on exercise of the Warrants set
forth therein). Upon conversion in accordance with the Certificate of
Designations or the Notes (as the case may be) or exercise in accordance with
the Warrants, the Preferred Conversion Shares, the Note Conversion Shares and
the Warrant Shares, respectively, when issued, will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
The offer and issuance by the Company of the shares of Series A Preferred Stock,
the Notes and the Warrants is exempt from registration pursuant to Section
3(a)(10) under the 1933 Act. The issuance by the Company of the Preferred
Conversion Shares, the Note Conversion Shares and the Warrant Shares will be
exempt from registration pursuant to Section 3(a)(9) under the 1933 Act. The
offer and issuance by the Company of the Securities is exempt from the Trust
Indenture Act of 1939, as amended. All of the Securities are freely transferable
and freely tradable by each of the Claimants without restriction.
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the shares of Series A Preferred Stock, the Preferred Conversion
Shares, the Notes and the Note Conversion Shares, the Warrants and the Warrant
Shares and the reservation for issuance of the Preferred Conversion Shares, the
Note Conversion Shares and the Warrant Shares) will not (i) result in a
violation of the Certificate of Incorporation (as in the Certificate of
Designations) (including, without limitation, any certificate of designation
contained therein) or other organizational documents of the Company or any of
its Subsidiaries, any capital stock of the Company or any of its Subsidiaries or
bylaws of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) above, to the extent such violations that could not
reasonably be expected to have a Material Adverse Effect. “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary, either
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company to perform any of its obligations under any of the Transaction
Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Consents. Except for the filing of the Certificate of Designations
and the Stockholder Approval, the Company is not required to obtain any consent
from, authorization or order of, or make any filing or registration with any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Transaction Documents, in each case,
in accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain at or
prior to the consummation of the transactions contemplated by this Agreement
have been obtained or effected on or prior to the consummation of the
transactions contemplated by this Agreement, and the Company is not aware of any
facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings contemplated by the
Transaction Documents.
 
(f)           Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation, bylaws or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and each
Claimant’s ownership of the Securities, together with all other securities now
or hereafter owned or acquired by such Claimant. The Company and its board of
directors have taken all necessary action, if any, in order to render
inapplicable any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.
 
(g)           Transfer Taxes. On the date hereof, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the offer, issuance and transfer of the Securities to be issued
to each Claimant hereunder and under the other Transaction Documents will be, or
will have been, fully paid or provided for by the Company, and all laws imposing
such taxes will be or will have been complied with.
 
(h)           Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists of (i) 200,000,000 shares of Common Stock,
of which, 125,039,264 shares of Common Stock are issued and outstanding and (ii)
25,000,000 shares of preferred stock, of which, no shares of preferred stock are
issued and outstanding. No shares of Common Stock are held in treasury. All of
such outstanding shares of Common Stock and preferred stock are duly authorized
and have been, or upon issuance will be, validly issued and are fully paid and
non-assessable.
 
(i)           Ranking of Notes. Except as set forth on Schedule 5(i) hereto, no
Indebtedness (as defined in the Notes) of the Company will be senior to, or pari
passu with, the Notes in right of payment, whether with respect to payment or
redemptions, interest, damages, upon liquidation or dissolution or otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
(j)           Investment Company Status. The Company is not, and upon the
consummation of the transactions contemplated by this Agreement will not be, an
“investment company,” an affiliate of an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of  1940, as amended.
 
(k)           Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Claimants or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Claimants will rely on the foregoing representations
in effecting transactions in securities of the Company.
 
(l)           Assignment of Claims. There has been no actual assignment or
transfer or purported assignment or other transfer by any Company Releasor of
all or any portion of any Company Claim or other matter or any interest which
has been released by any Company Releasor by any provision of this Agreement.
The Company is the sole owner and real party-in-interest regarding all Company
Claims and other matters released by the Company Releasors pursuant to this
Agreement.
 
6.           Claimant Representations and Warranties. Each Claimant represents
and warrants to the Company with respect to only itself that:
 
(a)           Organization. Such Claimant is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.
 
(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Claimant and constitutes
the legal, valid and binding obligations of such Claimant enforceable against
such Claimant in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(c)           No Conflicts. The execution, delivery and performance by such
Claimant of this Agreement and the consummation by such Claimant of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Claimant, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Claimant is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Claimant, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Claimant to perform its obligations
hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Assignment of Claims. There has been no actual assignment or
transfer or purported assignment or other transfer by such Claimant of all or
any portion of any of such Claimant’s Claimant Claim or other matter or any
interest which has been released by such Claimant by any provision of this
Agreement. Such Claimant is the sole owner and real party-in-interest regarding
such Claimant’s Claimant Claims and other matters released by such Claimant
pursuant to this Agreement.
 
7.           Additional Deliveries of the Company. The Company shall deliver to
each Claimant at the Closing:
 
(a)           Duly executed versions of the other Transaction Documents to which
the Company is a party.
 
(b)           The opinion of Hunter Taubman Weiss LLP, the Company’s counsel, in
form and substance reasonably acceptable to each of the Claimants.
 
(c)           A copy of the Irrevocable Transfer Agent Instructions that have
been delivered to and acknowledged in writing by the Transfer Agent.
 
(d)           A certificate evidencing the formation and good standing of the
Company issued by the Delaware Secretary of State as of a date within ten (10)
days prior to the Closing.
 
(e)           A certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company conducts business and is
required to so qualify, as of a date within ten (10) days prior to the Closing.
 
(f)           A certified copy of the Certificate of Incorporation within ten
(10) days prior to the Closing as certified by the Delaware Secretary of State.
 
(g)           A certified copy of the Certificate of Designations as certified
by the Delaware Secretary of State.
 
(h)           A certificate, in the form previously provided to the Company,
executed by the Secretary of the Company dated as of the date of the Closing, as
to (i) the resolutions consistent with Section 5(b) as adopted by the Company’s
board of directors, (ii) the Certificate of Incorporation then in effect and
(iii) the bylaws of the Company then in effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Such other documents, instruments or certificates relating to the
transactions contemplated by this Agreement as such Claimant or its counsel may
reasonably request.
 
8.           Transfer Agent Instructions. At the Closing, the Company shall
issue irrevocable instructions to Corporate Stock Transfer Company, Denver,
Colorado (together with any subsequent transfer agent, the “Transfer Agent”) in
the form previously provided to the Company (the “Irrevocable Transfer Agent
Instructions”) to issue certificates or credit shares to the applicable balance
accounts at the Depository Trust Company (“DTC”) through DTC’s Fast Automated
Securities Transfer Program, registered in the name of each Claimant or its
respective nominee(s), for the Preferred Conversion Shares, the Note Conversion
Shares and the Warrant Shares in such amounts as specified from time to time by
each Claimant to the Company upon conversion of shares of Series A Preferred
Stock or Notes and exercise of the Warrants (as the case may be). The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 8 will be given by the Company to
its Transfer Agent with respect to the Securities, and that the Securities shall
otherwise be freely transferable on the books and records of the Company. If a
Claimant effects a sale, assignment or transfer of Conversion Shares or the
Warrant Shares, the Company shall permit the transfer and shall promptly
instruct the Transfer Agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Claimant to effect such sale, transfer or assignment.
 
9.           Listing. The Company shall promptly secure the listing or
designation for quotation (as the case may be) of all of the Conversion Shares
and the Warrant Shares upon each national securities exchange and automated
quotation system, if any, upon which the Common Stock is listed or designated
for quotation (as the case may be) and shall maintain such listing or
designation for quotation (as the case may be) of all Conversion Shares and
Warrant Shares from time to time issuable under the terms of the Transaction
Documents on such national securities exchange or automated quotation system.
The Company shall maintain the listing or designation for quotation (as the case
may be) of the Common Stock on The New York Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market, the Nasdaq Capital Market the NYSE or
the OTCQX US Exchange. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 9.
 
10.           “Blue Sky” Compliance; Reservation. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Securities for issuance to each Claimant
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to each Claimant. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and issuance of
the Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable “Blue Sky”
laws), and the Company shall comply with all applicable federal, state, local
and foreign laws, statutes, rules, regulations and the like relating to the
offering and issuance of the Securities to each of the Claimants. In addition to
the Company’s obligations under the Notes and the Certificate of Designations
and without limiting any of the Company’s obligation thereunder, at all times
prior to obtaining Stockholder Approval the Company shall additionally reserve
for issuance solely upon conversion of, issuance under, or in respect of, the
Notes and the shares of Series A Preferred Stock (i) all available shares of
authorized and unissued Common Stock that are not reserved for issuance as of
the close of business on the date immediately prior to the date hereof with
respect to Convertible Securities (as defined in the Notes) and Options (as
defined in the Notes) outstanding immediately prior to the execution of this
Agreement and (ii) all shares of Common Stock that become available for
reservation after such time and prior to the receipt of Stockholder Approval.
 
 
10

--------------------------------------------------------------------------------

 
 
11.           Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties solely as to the settlement and compromise of
all Company Claims and Claimant Claims between the parties and supersedes and
replaces all prior settlement negotiations and proposed agreements, written or
oral; provided, however, without implication that the contrary would otherwise
be true, nothing contained in this Agreement or any other Transaction Document
shall (or shall be deemed to), except as expressly contemplated by the last
sentence of this Section 11, (i) have any effect on any agreements any Claimant
has entered into with, or any instruments any Claimant has received from, the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Claimant in the Company or (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Claimant or any other Person,
in any agreement entered into prior to the date hereof between or among the
Company and/or any of its Subsidiaries and any Claimant, or any instruments any
Claimant received from the Company and/or any of its Subsidiaries prior to the
date hereof, and all such agreements and instruments shall continue in full
force and effect. Except as specifically set forth herein or in the other
Transaction Documents, neither the Company nor any Claimant makes any
representation, warranty, covenant or undertaking with respect to the matters
contained herein of therein. The parties hereto acknowledge that no other party,
or agent, representative or attorney of any other party, has made any promise,
representation, or warranty whatsoever, express or implied, not contained in
this Agreement concerning the subject matter hereof, to induce this Agreement or
otherwise, and the parties acknowledge that they have not executed this
Agreement in reliance upon such promise, representation, or warranty not
contained herein. No party hereto has granted any waiver or release except as,
and to the extent, expressly set forth in this Agreement. For clarification
purposes, the Recitals are part of this Agreement. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents. From and
after the Closing, the January Transaction Documents are each hereby terminated
and of no further force or effect.
 
 
11

--------------------------------------------------------------------------------

 
 
12.           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude any Claimant from bringing suit or taking other
legal action against the Company or any Subsidiary in any other jurisdiction to
collect on the Company’s or such Subsidiary’s (as the case may be) obligations
to such Claimant or to enforce a judgment or other court ruling in favor of such
Claimant. EACH OF THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE COURT SHALL
BE THE COURT TO RETAIN JURISDICTION TO ENFORCE THE TERMS OF THIS AGREEMENT. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
13.           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
 
If to the Company:
 
Radient Pharmaceuticals Corporation
2492 Walnut Avenue, Suite 100
Tustin, California 92780-7039
Telephone:  (714) 505-4460
Facsimile:  (714) 505-4464
Attention:  Chief Executive Officer


With a copy (for informational purposes only) to:
 
Hunter Taubman Weiss, LLP
17 State Street, Suite 2000
New York, New York 10004
Telephone:  (212) 607-5950
Facsimile:  (212) 202-6380
Attention:  Stephen A. Weiss, Esq.
Rachael Schmierer, Esq.
 
 
12

--------------------------------------------------------------------------------

 
 
If to a Claimant:
 
To its address, facsimile number or e-mail address (as the case may be) set
forth on the Schedule of Claimants,
 
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
14.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
15.           Headings; Gender. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.”  The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.
 
16.           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
13

--------------------------------------------------------------------------------

 
 
17.           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York time, on the second (2nd)
Business Day after the date of this Agreement, file a Current Report on Form 8-K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching all the
material Transaction Documents (including, without limitation, this Agreement,
the Certificate of Designations, the form of the Notes, the form of the Warrants
and the forms of Confessions of Judgment) (including all attachments, the “8-K
Filing”). From and after the filing of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to any of the
Claimants by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company shall not, and the
Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide any
Claimant with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the filing of the 8-K Filing without the
express prior written consent of such Claimant. In the event of a breach of any
of the foregoing covenants by the Company, any of its Subsidiaries, or any of
its or their respective officers, directors, employees and agents (as determined
in the reasonable good faith judgment of such Claimant), in addition to any
other remedy provided herein or in the Transaction Documents, such Claimant
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents. No
Claimant shall have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, stockholders or
agents, for any such disclosure. Subject to the foregoing, neither the Company,
its Subsidiaries nor any Claimant shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
any Claimant, to issue any press release or make other public disclosure with
respect to such transactions (i) in substantial conformity with the 8-K Filing
and contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Claimant shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Claimant, the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of such Claimant in any
filing (other than the 8-K Filing), announcement, release or otherwise.
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that no Claimant shall have (unless expressly agreed to
by a particular Claimant after the date hereof in a written definitive and
binding agreement executed by the Company and such particular Claimant (it being
understood and agreed that no Claimant may bind any other Claimant with respect
thereto)), any duty of confidentiality with respect to, or a duty not to trade
on the basis of, any information regarding the Company or any of its
Subsidiaries.
 
 
14

--------------------------------------------------------------------------------

 
 
18.           Successors and Assigns; No Third Party Beneficiaries; Amendments
and Waivers. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other parties hereto, provided that a Claimant may assign
some or all of its rights hereunder in connection with any transfer of any of
its Securities without the consent of the other parties hereto, in which event
such assignee shall be deemed to be a Claimant hereunder with respect to such
assigned rights. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person, other
than the Company Releasees and the Claimant Releasees. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
parties hereto. No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving party.
 
19.           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
20.           Expenses. Except as otherwise set forth in the Transaction
Documents, each party to this Agreement shall bear its own expenses in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents.
 
21.           Indemnification.  In consideration of each Claimant’s execution
and delivery of the Transaction Documents to which it is a party and acquiring
the Series A Preferred Stock, the Notes and the Warrants hereunder and in
addition to all of the other obligations of the Company under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Claimant Releasee from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Claimant Releasee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Claimant Releasee as a result of, or arising out
of, or relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in any of the Transaction Documents, (b) any breach
of any covenant, agreement or obligation of the Company contained in any of the
Transaction Documents or (c) any cause of action, suit, proceeding or claim
brought or made against such Claimant Releasee by a third party (including for
these purposes a derivative action brought on behalf of the Company or any
Subsidiary) or which otherwise involves such Claimant Releasee that arises out
of, relates to or results from (i) the execution, delivery, performance or
enforcement of any of the Transaction Documents, (ii) any disclosure properly
made by such Claimant pursuant to Section 17 or (iii) the status of such
Claimant Releasee or holder of Securities either as a holder of any Securities
or of the January Notes or the January Warrants or as a party to this Agreement
or any of the January Transaction Documents (regardless of the termination
thereof) (including, without limitation, as a party in interest or otherwise in
any action or proceeding for injunctive or other equitable relief). To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
 
 
15

--------------------------------------------------------------------------------

 
 
22.           Survival. The representations, warranties, agreements and
covenants shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents. Each Claimant shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
23.           Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.
 
24.           Remedies. Each Claimant and each holder of any Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes, acknowledges and agrees that in the event that the Company
fails to perform, observe, or discharge any or all of the Company’s obligations
under any of the Transaction Documents, irreparable harm to the Claimants will
result therefrom. Accordingly, the Company acknowledges that the remedy at law
for a breach of its obligations under any of the Transaction Documents will be
inadequate and agrees that each Claimant shall be entitled, in addition to all
other available remedies, to specific performance and/or temporary, preliminary
and permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of showing economic loss and
without posting a bond or any other security.
 
25.           Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Claimant exercises a right, election, demand or option
under any Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Claimant may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
26.           Non-Disparagement. The Company shall not (and the Company shall
cause each of the other Company Releasors to not) disparage (or induce or
encourage other Persons to disparage) any Claimant Releasee. Each Claimant shall
not (and each Claimant shall cause all of such Claimant’s Claimant Releasors not
to) disparage (or induce or encourage other Persons to disparage) any of the
Company Releasees.
 
 
16

--------------------------------------------------------------------------------

 
 
27.          Exchange Transactions and Participation Right.
 
(a)           Exchange Transactions. The Company agrees that for the period
commencing on the date hereof and ending on the date immediately following the
later to occur of (x) the ninety (90) day anniversary of the Closing Date and
(y) the thirty (30) day anniversary of the date on which Stockholder Approval is
obtained (provided that such period shall be extended by the number of days
during such period and any extension thereof contemplated by this proviso in
which the Company is not compliance with this Section 27(a)) (the “Restricted
Period”), neither the Company nor any of its Subsidiaries shall directly or
indirectly issue, offer, sell, exchange, grant any option or right to purchase,
or otherwise dispose of (or announce any issuance, offer, sale, exchange, grant
of any option or right to purchase or other disposition of) any equity security
or any equity-linked or related security (including, without limitation, any
“equity security” (as that term is defined under Rule 405 promulgated under the
1933 Act), any Convertible Securities, any debt, any preferred stock or any
purchase rights) (any such issuance, offer, sale, exchange, grant, disposition
or announcement (whether occurring during the Restricted Period or at any time
thereafter) is referred to as a “Subsequent Placement”) involving Section
3(a)(9) of the 1933 Act or Section 3(a)(10) of 1933 Act. Notwithstanding the
foregoing, the restrictions contained in this Section 27(a) shall not apply in
connection with the issuance of any of the Securities.
 
(b)           Participation Right. From the date hereof through the two (2) year
anniversary of the Closing Date, neither the Company nor any of its Subsidiaries
shall, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first complied with Section 27(b)(i) or Section 27(b)(ii) (as
applicable). The Company acknowledges and agrees that the rights set forth in
Section 27(b) are rights granted by the Company, separately, to each Claimant.
 
 
(i)
Non-Retail Subsequent Placement.

 
(1)           At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement that is not a Retail Subsequent Placement (as defined
below), the Company shall deliver to each Claimant a written notice of its
proposal or intention to effect a Subsequent Placement (each such notice, a
“Pre-Notice”), which Pre-Notice shall not contain any information (including,
without limitation, material, non-public information) other than: (A) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(B) a statement that the statement in clause (A) above does not constitute
material, non-public information and (C) a statement informing such Claimant
that it is entitled to receive an Offer Notice (as defined below) with respect
to such Subsequent Placement upon its written request. Upon the written request
of a Claimant within three (3) Trading Days after the Company’s delivery to such
Claimant of such Pre-Notice, and only upon a written request by such Claimant,
the Company shall promptly, but no later than one (1) Trading Day after such
request, deliver to such Claimant an irrevocable written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged,
or if the Offered Securities are to be offered through a broker/dealer or other
placement agent, the name of such broker dealer or placement agent, and (z)
offer to issue and sell to or exchange with such Claimant in accordance with the
terms of the Offer 50% (or 100% if the applicable Subsequent Placement
constitutes a Variable Rate Transaction (as defined below)) of the Offered
Securities, provided that the number of Offered Securities which such Claimant
shall have the right to subscribe for under this Section 27(b)(i) shall be (a)
based on such Claimant’s pro rata portion of the aggregate original principal
amount of the Notes acquired hereunder by all Claimants (the “Pro Rata Amount”),
and (b) with respect to each Claimant that elects to purchase its Pro Rata
Amount, any additional portion of the Offered Securities attributable to the Pro
Rata Amounts of other Claimants as such Claimant shall indicate it will purchase
or acquire should the other Claimants subscribe for less than their Pro Rata
Amounts (the “Undersubscription Amount”).
 
 
17

--------------------------------------------------------------------------------

 
 
(2)           To accept an Offer, in whole or in part, such Claimant must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Claimant’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Claimant’s Pro Rata Amount that such
Claimant elects to purchase and, if such Claimant shall elect to purchase all of
its Pro Rata Amount, the Undersubscription Amount, if any, that such Claimant
elects to purchase (in either case, the “Notice of Acceptance”). If the Pro Rata
Amounts subscribed for by all Claimants are less than the total of all of the
Pro Rata Amounts, then such Claimant who has set forth an Undersubscription
Amount in its Notice of Acceptance shall be entitled to purchase, in addition to
the Pro Rata Amounts subscribed for, the Undersubscription Amount it has
subscribed for; provided, however, if the Undersubscription Amounts subscribed
for exceed the difference between the total of all the Pro Rata Amounts and the
Pro Rata Amounts subscribed for (the “Available Undersubscription Amount”), such
Claimant who has subscribed for any Undersubscription Amount shall be entitled
to purchase only that portion of the Available Undersubscription Amount as the
Pro Rata Amount of such Claimant bears to the total Pro Rata Amounts of all
Claimants that have subscribed for Undersubscription Amounts (but in no event
shall it be greater than such Claimant’s specified Undersubscription Amount),
subject to rounding by the Company to the extent it deems reasonably necessary.
Notwithstanding the foregoing, if the Company desires to modify or amend the
terms and conditions of the Offer prior to the expiration of the Offer Period,
the Company may deliver to each Claimant a new Offer Notice and the Offer Period
shall expire on the fifth (5th) Business Day after such Claimant’s receipt of
such new Offer Notice.
 
(3)           The Company shall have ten (10) Business Days (only if the
Pre-Notice with respect to such Subsequent Placement was delivered on or prior
to the Second Installment Date (as defined in the Notes)) or twenty (20)
Business Days (only if the Pre-Notice with respect to such Subsequent Placement
was delivered after the Second Installment Date) (as applicable) from the
expiration of the Offer Period above (i) to offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by a Claimant (the “Refused Securities”) pursuant to definitive
securities purchase agreements or subscription agreements (each, a “Subsequent
Placement Agreement”), but only to the offerees described in the Offer Notice
(if so described therein) and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable in
any  material respect to the acquiring Person or Persons or less favorable in
any material respect to the Company than those set forth in the Offer Notice,
and (ii) to publicly announce (a) the execution of such Subsequent Placement
Agreements, and (b) either (x) the consummation of the transactions contemplated
by such Subsequent Placement Agreements or (y) the termination of such offering
of the Offered Securities, which shall be filed with the SEC on a Current Report
on Form 8-K with such Subsequent Placement Agreements and any documents
contemplated therein filed as exhibits thereto.
 
 
18

--------------------------------------------------------------------------------

 
 
(4)           In the event the Company shall propose to sell less than all the
Refused Securities (any such sale to be in the manner and on the terms specified
in Section 27(b)(i)(3) above), then such Claimant may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that such Claimant elected to
purchase pursuant to Section 27(b)(i)(2) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Claimants pursuant to this Section 27(b)(i)
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Claimant so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Claimants in accordance with Section 27(b)(i)(1)
above.
 
(5)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, such Claimant shall acquire from the
Company, and the Company shall issue to such Claimant, the number or amount of
Offered Securities specified in its Notice of Acceptance. The purchase by such
Claimant of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and such Claimant of a separate purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to such Claimant and its counsel.
 
(6)           Any Offered Securities not acquired by a Claimant or other Persons
in accordance with this Section 27(b)(i) may not be issued, sold or exchanged
until they are again offered to such Claimant under the procedures specified in
this Agreement.
 
(7)           The Company and each Claimant agree that if any Claimant elects to
participate in the Offer, without the prior written consent of such
participating Claimant, neither the Subsequent Placement Agreement with respect
to such Offer nor any other transaction documents related thereto shall include
any term or provision whereby such Claimant shall be required to agree to any
restrictions on trading as to any securities of the Company or be required to
consent to any amendment to or termination of, or grant any waiver or release or
the like under or in connection with, any agreement previously entered into with
the Company or any instrument received from the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
(8)           No later than the end of the applicable period set forth in
Section 27(b)(i)(3) above, the Company shall publicly disclose its intention to
issue the Offered Securities or confirm in writing to such Claimant that the
transaction with respect to the Subsequent Placement has been abandoned, in
either case, in such a manner such that such Claimant will not be in possession
of any material, non-public information. If by the end of the applicable period
set forth in Section 27(b)(i)(3) above, no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by such
Claimant, such transaction shall be deemed to have been abandoned and such
Claimant shall not be in possession of any material, non-public information with
respect to the Company or any of its Subsidiaries. Should the Company decide to
pursue such transaction with respect to the Offered Securities, the Company
shall provide such Claimant with another Offer Notice in accordance with, and
subject to, the terms of this Section 27(b)(i) and such Claimant will again have
the right of participation set forth in this Section 27(b)(i).
 
(9)           The restrictions contained in this Section 27(b)(i) shall not
apply in connection with the issuance of (i) any Excluded Securities or (ii) any
of the Securities. The Company shall not circumvent the provisions of this
Section 27(b)(i) by providing terms or conditions to one Claimant that are not
provided to all Claimants.
 
 
(ii)
Retail Subsequent Placement.

 
(1)           Five (5) Trading Days prior to the consummation of any proposed or
intended Subsequent Placement in which all of the participants therein are
solely natural persons who are “accredited investors” (as that term is defined
under Regulation D promulgated by the SEC under the 1933 Act) (such a Subsequent
Placement is referred to herein as a “Retail Subsequent Placement”), the Company
shall deliver to each Claimant an irrevocable written notice (the “Retail Offer
Notice”) of such proposed or intended issuance or sale or exchange (the “Retail
Offer”) of the securities being offered (the “Retail Offered Securities”) in the
Retail Subsequent Placement, which Retail Offer Notice shall (w) identify and
describe the Retail Offered Securities, (x) describe the price and other terms
upon which they are to be issued, sold or exchanged, and the number or amount of
the Retail Offered Securities to be issued, sold or exchanged, (y) identify the
Persons (if known) to which or with which the Retail Offered Securities are to
be offered, issued, sold or exchanged, or if the Retail Offered Securities are
to be offered through a broker/dealer or other placement agent, the name of such
broker dealer or placement agent, and (z) offer to issue and sell to or exchange
with such Claimant in accordance with the terms of the Retail Offer 50% of the
Retail Offered Securities, provided that the number of Retail Offered Securities
which such Claimant shall have the right to subscribe for under this Section
27(b)(ii) shall be (a) based on such Claimant’s pro rata portion of the
aggregate original principal amount of the Notes acquired hereunder by all
Claimants (the “Retail Pro Rata Amount”), and (b) with respect to each Claimant
that elects to purchase its Retail Pro Rata Amount, any additional portion of
the Retail Offered Securities attributable to the Retail Pro Rata Amounts of
other Claimants as such Claimant shall indicate it will purchase or acquire
should the other Claimants subscribe for less than their Retail Pro Rata Amounts
(the “Retail Undersubscription Amount”).
 
 
20

--------------------------------------------------------------------------------

 
 
(2)           To accept a Retail Offer, in whole or in part, such Claimant must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Claimant’s receipt of the Retail Offer Notice (the
“Retail Offer Period”), setting forth the portion of such Claimant’s Retail Pro
Rata Amount that such Claimant elects to purchase and, if such Claimant shall
elect to purchase all of its Retail Pro Rata Amount, the Retail
Undersubscription Amount, if any, that such Claimant elects to purchase (in
either case, the “Retail Notice of Acceptance”). If the Retail Pro Rata Amounts
subscribed for by all Claimants are less than the total of all of the Retail Pro
Rata Amounts, then such Claimant who has set forth an Retail Undersubscription
Amount in its Retail Notice of Acceptance shall be entitled to purchase, in
addition to the Retail Pro Rata Amounts subscribed for, the Retail
Undersubscription Amount it has subscribed for; provided, however, if the Retail
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Retail Pro Rata Amounts and the Retail Pro Rata Amounts subscribed
for (the “Retail Available Undersubscription Amount”), such Claimant who has
subscribed for any Retail Undersubscription Amount shall be entitled to purchase
only that portion of the Retail Available Undersubscription Amount as the Retail
Pro Rata Amount of such Claimant bears to the total Retail Pro Rata Amounts of
all Claimants that have subscribed for Retail Undersubscription Amounts (but in
no event shall it be greater than such Claimant’s specified Retail
Undersubscription Amount), subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend, in any material respect, the terms and conditions of
the Retail Offer prior to the expiration of the Retail Offer Period, the Company
shall deliver to each Claimant a new Retail Offer Notice and the Retail Offer
Period shall expire on the fifth (5th) Business Day after such Claimant’s
receipt of such new Retail Offer Notice.
 
(3)           On the first (1st) Business Day immediately following the
expiration of the Retail Offer Period above, the Company shall (i) offer, issue,
sell or exchange all or any part of such Retail Offered Securities as to which a
Retail Notice of Acceptance has not been given by a Claimant (the “Retail
Refused Securities”) pursuant to definitive securities purchase or subscription
agreement(s) (each, a “Retail Subsequent Placement Agreement”), but only to the
offerees described in the Retail Offer Notice (if so described therein) and only
upon terms and conditions (including, without limitation, unit prices and
interest rates) that are not more favorable in any material respect to the
acquiring Person or Persons or less favorable in any material respect to the
Company than those set forth in the Retail Offer Notice and (ii) publicly
announce (a) the execution of such Retail Subsequent Placement Agreement and (b)
the consummation of the transactions contemplated by such Retail Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Retail Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto.
 
 
21

--------------------------------------------------------------------------------

 
 
(4)           In the event the Company shall propose to sell less than all the
Retail Refused Securities (any such sale to be in the manner and on the terms
specified in Section 27(b)(ii)(3) above), then such Claimant may, at its sole
option and in its sole discretion, reduce the number or amount of the Retail
Offered Securities specified in its Retail Notice of Acceptance to an amount
that shall be not less than the number or amount of the Retail Offered
Securities that such Claimant elected to purchase pursuant to Section
27(b)(ii)(2) above multiplied by a fraction, (i) the numerator of which shall be
the number or amount of Retail Offered Securities the Company actually proposes
to issue, sell or exchange (including Retail Offered Securities to be issued or
sold to Claimants pursuant to this Section 27(b)(ii) prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Retail
Offered Securities. In the event that any Claimant so elects to reduce the
number or amount of Retail Offered Securities specified in its Retail Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Retail Offered Securities unless and until such
securities have again been offered to the Claimants in accordance with Section
27(b)(ii)(1) above.
 
(5)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Retail Refused Securities, such Claimant shall acquire from the
Company, and the Company shall issue to such Claimant, the number or amount of
Retail Offered Securities specified in its Retail Notice of Acceptance. The
purchase by such Claimant of any Retail Offered Securities is subject in all
cases to the preparation, execution and delivery by the Company and such
Claimant of a separate purchase agreement relating to such Retail Offered
Securities reasonably satisfactory in form and substance to such Claimant and
its counsel.
 
(6)           Any Retail Offered Securities not acquired by a Claimant or other
Persons in accordance with this Section 27(b)(ii) may not be issued, sold or
exchanged until they are again offered to such Claimant under the procedures
specified in this Agreement.
 
(7)           The Company and each Claimant agree that if any Claimant elects to
participate in the Retail Offer, without the prior written consent of such
participating Claimant, neither the Retail Subsequent Placement Agreement with
respect to such Retail Offer nor any other transaction documents related thereto
shall include any term or provision whereby such Claimant shall be required to
agree to any restrictions on trading as to any securities of the Company or be
required to consent to any amendment to or termination of, or grant any waiver
or release or the like under or in connection with, any agreement previously
entered into with the Company or any instrument received from the Company.
 
 
22

--------------------------------------------------------------------------------

 
 
(8)           No later than the end of the applicable Retail Offer Period, the
Company shall publicly disclose its intention to issue the Offered Securities or
confirm in writing to such Claimant that the transaction with respect to the
Retail Subsequent Placement has been abandoned, in either case, in such a manner
such that such Claimant will not be in possession of any material, non-public
information, by the fifth (5th) Business Day following delivery of the Retail
Offer Notice. If by the end of the applicable Retail Offer Period, no public
disclosure regarding a transaction with respect to the Retail Offered Securities
has been made, and no notice regarding the abandonment of such transaction has
been received by such Claimant, such transaction shall be deemed to have been
abandoned and such Claimant shall not be in possession of any material,
non-public information with respect to the Company or any of its Subsidiaries.
Should the Company decide to pursue such transaction with respect to the Retail
Offered Securities, the Company shall provide such Claimant with another Retail
Offer Notice in accordance with, and subject to, the terms of this Section
27(b)(ii) and such Claimant will again have the right of participation set forth
in this Section 27(b)(ii).
 
(9)           The restrictions contained in this Section 27(b)(ii) shall not
apply in connection with the issuance of (i) any Excluded Securities or (ii) any
of the Securities. The Company shall not circumvent the provisions of this
Section 27(b)(ii) by providing terms or conditions to one Claimant that are not
provided to all Claimants.
 
28.           Variable Rate Transaction. Until the first (1st) Business Day
immediately following the Second Pre-Installment Date (as defined in the Notes),
the Company and each Subsidiary shall be prohibited from effecting or entering
into an agreement to effect any Subsequent Placement involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company or any Subsidiary (i) issues or sells any Convertible Securities either
(A) at a conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of, or quotations for, the shares of
Common Stock at any time after the initial issuance of such Convertible
Securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such
Convertible Securities or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock, other than pursuant to a customary “weighted average”
anti-dilution provision or (ii) enters into any agreement (including, without
limitation, an “equity line of credit” or an “at the market offering”) whereby
the Company or any Subsidiary may sell securities at a future determined price
(other than standard and customary “preemptive” or “participation” rights).
 
 
23

--------------------------------------------------------------------------------

 
 
29.           Stockholder Approval. The Company shall prepare and file with the
SEC (as defined in the Notes), as promptly as practicable after the date hereof,
but in no event later than three (3) Business Days after the date of this
Agreement, the Proxy Statement (as defined below). The Company shall provide
each stockholder entitled to vote at a special or annual meeting of stockholders
of the Company (the “Stockholder Meeting”), which shall be called as promptly as
practicable after the date hereof, but in no event later than the earlier of (i)
20 days after the SEC informs the Company that there will be no review of the
Proxy Statement or that they have no further comments to the Proxy Statement and
(ii) August 31, 2011 (such earlier date is referred to herein as the
“Stockholder Meeting Deadline”), a proxy statement (the “Proxy Statement”), in a
form reasonably acceptable to the Claimants after review by each of their
respective counsel at the expense of the Company, soliciting each such
stockholder’s affirmative vote at the Stockholder Meeting solely for approval of
resolutions (the “Resolutions”) providing for (a) an increase in the authorized
shares of Common Stock of the Company to 750,000,000 and any actions required to
cause such increase to occur, (b) the election of directors, and (c) the
approval of the auditors (such affirmative approval being referred to herein as
the “Stockholder Approval”), and the Company shall use its reasonable best
efforts to solicit its stockholders’ approval of such Resolutions and to cause
the Board of Directors of the Company to recommend to the stockholders that they
approve the Resolutions.  In connection therewith, the Company shall, at its
expense, hire a proxy solicitation firm acceptable to Iroquois Master Fund Ltd.
to solicit the Stockholder Approval. The Company shall be obligated to seek to
obtain the Stockholder Approval by the Stockholder Meeting Deadline. If, despite
the Company’s reasonable best efforts, Stockholder Approval is not obtained at
the Stockholder Meeting, the Company shall cause an additional Stockholder
Meeting to be held each calendar quarter thereafter with respect to the
Resolutions until the Stockholder Approval is obtained. The Company shall
respond to all comments received from the SEC with respect to the Proxy
Statement as soon as practicable after the receipt thereof (but in no event
later than five (5) Business Days after the receipt thereof).
 
30.           Independent Nature of Claimants’ Obligations and Rights. The
obligations of each Claimant under the Transaction Documents are several and not
joint with the obligations of any other Claimant, and no Claimant shall be
responsible in any way for the performance of the obligations of any other
Claimant under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Claimant pursuant hereto
or thereto, shall be deemed to constitute the Claimants as, and the Company
acknowledges that the Claimants do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Claimants are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Claimants are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Claimant to
acquire Securities pursuant to the Transaction Documents has been made by such
Claimant independently of any other Claimant. Each Claimant acknowledges that no
other Claimant has acted as agent for such Claimant in connection with such
Claimant making its acquisition hereunder and that no other Claimant will be
acting as agent of such Claimant in connection with monitoring such Claimant’s
position in the Securities or enforcing its rights under the Transaction
Documents. Each Claimant shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Claimant to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
issuance and acquisition of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Claimant, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Claimant. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and a
Claimant, solely, and not between the Company, its Subsidiaries and the
Claimants collectively and not between and among the Claimants. The Company
further acknowledges and agrees that each Claimant is acting solely in the
capacity of an arm’s length party with respect to the Transaction Documents and
the transactions contemplated by this Agreement and the other Transaction
Documents and that no Claimant is or has been an “affiliate” (as defined in Rule
144 promulgated by the SEC under the 1933 Act) of the Company or any of its
Subsidiaries (including, without limitation, as a result of the acquisition or
holding of any of the Securities or otherwise).
 
 
24

--------------------------------------------------------------------------------

 
31.           Termination. Notwithstanding anything contained in this Agreement
to the contrary, (a) if (i) the Company breaches any of its obligations under
this Agreement prior to the Closing or (ii) the Closing shall not have occurred
(other than as a result of a breach by any Claimant of any of its obligations
under this Agreement) within seven (7) Business Days after the date of this
Agreement, then, at the election of the Required Holders (as defined in the
Notes) (determined as if all Notes were issued pursuant to this Agreement and
were then outstanding in the original principal amounts set forth in column (4)
of the Schedule of Claimants attached hereto) delivered in writing to the
Company, this Agreement shall be terminated and be null and void ab initio; (b)
if (I) any Claimant breaches any of its obligations under this Agreement prior
to the Closing or (II) the Closing shall not have occurred (other than as a
result of a breach by the Company of any of its obligations under this
Agreement) within seven (7) Business Days after the date of this Agreement,
then, at the election of the Company delivered in writing to the Claimants, (x)
in the case of an occurrence of clause (I) above, this Agreement shall be
terminated and be null and void ab initio only with respect to the applicable
breaching Claimant and (y) in the case of an occurrence of clause (II) above,
this Agreement shall be terminated and be null and void ab initio; and (c) this
Agreement is subject to the obtaining of the Court Order and entry of the Court
Order on the docket of the Court, and if the Court Order is not obtained, or
entered on the docket of the Court, within three (3) Business Days after the
date hereof, then this Agreement shall automatically be terminated and be null
and void ab initio.
 
[signature page follows]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
RADIENT PHARMACEUTICALS
CORPORATION
         
By:
     
Its:
   

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
IROQUOIS MASTER FUND LTD.
     
By:
Iroquois Capital Management, L.L.C.
 
Its:
Investment Manager
             
By:
Joshua Silverman, Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
CRANSHIRE CAPITAL, L.P.
     
By:
Downsview Capital, Inc.
 
Its:
General Partner
             
By:
Mitchell P. Kopin
 
Its:
President

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
FREESTONE ADVANTAGE PARTNERS,
LP
         
By:
Mitchell P. Kopin, Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
BRISTOL INVESTMENT FUND, LTD.
         
By:
Paul Kessler
 
Its:
Director

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

 
KINGSBROOK OPPORTUNITIES
MASTER FUND LP
     
By:
KINGSBROOK OPPORTUNITIES GP
  LLC, its general partner      
By:
     
Adam J. Chill, Managing Member

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF CLAIMANTS


(1)
 
(2)
 
(3)
   
(4)
   
(5)
                         
Claimant
 
Address, Facsimile Number and
E-mail Address
 
Number of
Shares of Series A
Preferred Stock
   
Original Principal
Amount of Note
   
Number of
Warrant Shares
                         
Iroquois Master Fund Ltd.
 
Iroquois Master Fund Ltd.
641 Lexington Avenue, 26th  Floor
New York, New York  10022
Facsimile: (212) 207-3452
E-mail: mkulick@icfund.com
    135,647     $ 1,002,023.33       19,122,919                                
Cranshire Capital, L.P.
 
3100 Dundee Road, Suite 703
Northbrook, Illinois 60062
Attn:  Mitchell P. Kopin
Facsimile: (847) 562-9031
E-mail: notices@cranshirecapital.com
    72,686     $ 536,924.83       10,246,904                                
Freestone Advantage Partners, LP
 
3100 Dundee Road, Suite 703
Northbrook, Illinois 60062
Attn:  Mitchell P. Kopin
Facsimile: (847) 562-9031
E-mail: notices@cranshirecapital.com
    12,827     $ 94,751.44       1,808,828                                
Bristol Investment Fund, Ltd.
 
c/o Bristol Capital Advisors, LLC
6353 W. Sunset Blvd., Suite 4006
Hollywood, CA 90028
Facsimile: (323) 960-3805
Attn: Amy Wang, Esq.
          Paul Kessler
E-mail: amy@bristolcompanies.net
    213,781     $ 1,579,190.67       30,137,843                                
Kingsbrook Opportunities Master Fund LP
 
c/o Kingsbrook Partners LP
590 Madison Avenue, 27th Floor
New York, New York 10022
Attn: Adam Chill
Facsimile: (212) 600-8290
E-mail: investments@kingsbrookpartners.com / operations@kingsbrookpartners.com
    235,159     $ 1,737,109.73       33,151,619                                
Totals:
        670,100     $ 4,950,000       94,468,113  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Current Officers & Directors:
         
DOUGLAS C. MACLELLAN
 
President, Chief Executive Officer, and Director
(Principal Executive Officer)
     
AKIO ARIURA
 
Chief Operating Officer, Chief Financial Officer and
Secretary (Principal Financial Officer and Principal
Accounting Officer)
     
ROBERT M. BEART
 
Director
     
MICHAEL BOSWELL
 
Director
     
ROBERT L. ROOKS
 
Director
     
MINGHUI JIA
 
Director
     
Former Officers & Directors:
 
Gary L. Dreher, Former CEO
William Thompson
Edward Arquilla
Marvin Rosenthale
         
Current & Former Legal Counsel:
 
Hunter Taubman Weiss LLP
Leser Hunter Taubman & Taubman
Richard Bruck, Esq.
   

 
 
 

--------------------------------------------------------------------------------

 